Citation Nr: 1310483	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  03-26 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for cervical and lumbar spine degenerative disc disease.

2.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for right foot injury residuals.

3.  Entitlement to service connection for cervical and lumbar spine degenerative disc disease.

4.  Entitlement to service connection for right testicle removal residuals.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The appellant served on active duty from March 1978 to June 1978, with additional service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  The appellant testified at an April 2008 hearing by the undersigned held by videoconference from the RO.  A transcript of that hearing is associated with the claims file.

An April 2005 Board decision denied service connection for right testicle removal and declined to reopen the issues of entitlement to service connection for cervical and lumbar spine degenerative disc disease and for  right foot injury residuals.  Consequent to an November 2006 Joint Motion for Remand (Joint Motion) from the Court of Appeals for Veterans Claims (Court), the appeal was remanded to the Board.  The appellant's appeal was remanded by the Board in June 2008, December 2010, and July 2012 so that additional private treatment records could be obtained.  Review of the record now shows that there has been substantial compliance with the directives of the prior remands, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The reopened issue of entitlement to service connection for cervical and lumbar spine degenerative disc disease and the issue of entitlement to service connection for right testicle removal residuals are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The May 2001 Board decision denied the appellant's claims for service connection for cervical and lumbar spine degenerative disc disease and for right foot injury residuals; that decision was affirmed by the Court in July 2002, and the appellant did not appeal the Court's decision further.  

2.  Evidence submitted since the May 2001 Board decision raises a reasonable possibility of substantiating the appellant's claim for service connection for cervical and lumbar spine degenerative disc disease.

3.  Evidence submitted since the May 2001 Board decision does not raise a reasonable possibility of substantiating the appellant's claim for service connection for right foot injury residuals.


CONCLUSIONS OF LAW

1.  The May 2001 Board decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  Evidence submitted to reopen the claim for service connection for cervical and lumbar spine degenerative disc disease is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  Evidence submitted to reopen the claim for service connection for right foot injury residuals is not new and material, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  December 2003, September 2006, June 2008, August 2008, June 2010, and December 2010 letters satisfied the duty to notify provisions, to include notifying the claimant of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The appellant's service treatment records, VA medical treatment records, and some identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Some records from White River Hospital were previously obtained and associated with the claims file.  Most recently, however, additional records were identified and requested in March 2011, but the medical facility indicated that the authorization and consent form was outdated and that they needed an updated authorization in order to release records.  The RO contacted the appellant in August 2011 to request new VA Form 21-4142s with respect to that facility.  The appellant did not respond, so the RO was unable to obtain those records and any further attempts to do so without the appellant's cooperation are futile.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Additionally, letters sent to Drs. Webster and Fletcher were returned due to either the physician's death or an incorrect mailing address provided by the appellant; no response was received to the RO's February 2011 and/or April 2011 requests for records from Neurological Surgery Associates.

The appellant's Social Security Administration (SSA) disability determination, and the medical records considered in making that decision, was obtained in June 2008.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  A VA examination was conducted in December 2002, which included a physical examination and documentation of the appellant's medical history.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Review of the record does not indicate that additional evidence pertinent to the issues adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the Board notes the appellant advised in February 2013 correspondence, he was receiving VA treatment for the claimed disabilities.  Since the presence of current disability is not at issue, however, it is unnecessary to attempt to obtain these records.  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any errors in this regard is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

New and Material Evidence Claims

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

Service connection may be established for a disability resulting from diseases or injuries which are incurred in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit  noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 .  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The May 2001 Board decision denied service connection for cervical and lumbar spine degenerative disc disease and for right foot injury residuals; that decision was affirmed the Court, and it is final.  (The Court's decision was not further appealed).  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  The Board denied the appellant's cervical and lumbar spine claim on the basis that the appellant was not on active duty at the time he alleges he incurred the back disability in a June 1985 fall, and that the weight of the evidence showed the currently diagnosed back disability was due to a October 1991 motor vehicle accident.  The Board denied the appellant's right foot injury residuals claim on the basis that there was no competent evidence of a right foot injury in service and that the evidence did not establish that the appellant's current right foot injury was related to his active duty service.


Cervical and Lumbar Spine Disability

Relevant evidence associated with the record since the May 2001 Board decision includes a July 2008 private opinion letter relating the appellant's back disability to his military service, the credibility of which is presumed for the purposes of reopening.  Justus, 3 Vet. App. at 512-513.  This evidence is new, as it had not been previously considered by VA, and material, as it raises the reasonable possibility of substantiating the appellant's claim.  As new and material evidence has thus been submitted, the issue of entitlement to service connection for cervical and lumbar spine degenerative disc disease is reopened.

Right Foot Disability

Relevant evidence associated with the record since the May 2001 Board decision concerning the claim for service connection for a right foot injury consists of the appellant's allegations at the December 2002 VA examination of sustaining a right foot injury in June 1978 after stepping into a foxhole, and private records dated from August 2004 to September 2012 noting continuing treatment for right foot pain, to include being issued custom orthotic inserts in March 2005.  This evidence is cumulative and redundant of that evidence already of record.  The assertion as to an in-service right foot injury is not new because it was already documented in a June 1978 service treatment record, and his assertion as to right foot symptomatology was already alleged by the appellant in his prior claim.  As new and material evidence to reopen a finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  The May 2001 Board decision remains final, and the appeal in this regard is denied.


ORDER

New and material evidence having been submitted, the appellant's claim for entitlement to service connection for cervical and lumbar spine degenerative disc disease is reopened, and to that extent only, the appeal is granted.

New and material evidence not having been submitted, the appeal to reopen the issue of entitlement to service connection for right foot injury residuals is denied.


REMAND

Regarding his right testicle removal, the appellant is essentially contending that he first began to experience testicle pain on a period of inactive duty for training on June 27, 1983, which led to a right orchiectomy on June 29, 1983.  The records from the surgery indicate that the onset of symptoms occurred on June 27, 1983, but make no mention of the appellant on military duty at that time.  Attempts should be made to ascertain whether the appellant was in a military status on June 27, 1983.  

Regarding the spine, the contention appears to be that this area of the appellant's body was injured in a fall from the back of a truck he was boarding in June 1985, during active duty for training.  Service medical records reflect that the appellant was seen for left upper quadrant pain in June 1985, but make no mention of the spine.  Likewise, periodic examination for National Guard purposes in 1988, show that the appellant denied recurrent back pain and his spine was normal upon clinical evaluation.  Nevertheless, the appellant's private physician has indicated a relationship between the appellant's current disability and his military service.  Under these circumstances, an examination of the appellant should be accomplished, and a medical opinion should be obtained.  

Accordingly, these issues are REMANDED for the following actions:

1.  Verify, through the appropriate means, whether the appellant had Federal service (active duty, active duty for training, or INACDUTRA), in the months of June 1983, particularly on June 27, 1983.  Document the results of this verification in the claims file.  Efforts in this regard may include obtaining copies of pay records as may exist.  

2.  Schedule the appellant for a VA spine examination to determine the etiology of his currently diagnosed cervical and lumbar spine disabilities.  The examiner should be provided the appellant's record, and that person should note the appellant's relevant history, including treatment for left upper quadrant pain in June 1985, and the absence of complaints on examination in 1988, as well as the comments by James R. Harbin, D.O. who related current lumbar and cervical spine disability to military activities.  Specifically, the examiner should offer an opinion as to whether it is at least as likely as not current disability of the lumbar and cervical spine was incurred (or had its initial onset) when the appellant fell from a truck he was boarding in service in June 1985.  

The reasons for the conclusions provided should be fully explained.  If it is not possible to provide the requested opinion without resorting to speculation, the reasons why that is so should also be explained.  

3.  After undertaking the development above, readjudicate the appellant's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the appellant and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the appellant until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals















Department of Veterans Affairs


